            Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 1 of 7




  il                                                              The Honorable Robert S. Lasnik


 ;il



 :ll
                                           I]NITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
jtl
       Firs Home Owners Association,
                                                              NO. 2:19-cv-01130-RSL
                                 Plaintiff,
                                                              DECLARATION OF KRISTINA
                                                              GREGG
ill    City of SeaTac,   a   Municipal Corporation,

                              Defendant.

l;ll
              Pursuant to 28 U.S.C. 5 1746,I,     KRISTINA GREGG, state and declare under

       penalty of perjuly as follows:

l:il           1.     I arn City Clerk at the City of SeaTac. I have held this position for l3 years.

       This declaratiorr is based on my own personal knowledge.

              2.      I have reviewed the special and regular meeting agendas and minutes for the

       SeaTac City Council agendas between October 2016 and June 2018. No matter relating to

       the Firs Mobile Home Park came before the SeaTac City Council between October 2016 and
25ll
       June 2018. The SeaTac City Council did not make any decisions (legislative or otherwise)

       on any matter relating to the Firs Mobile Home Park between October 2016 and June 2018.

:t)l
                                                                               lllENKE .lr\CKSON llE\'Ilt'         LLP
       DECLARATION OF KRISTINA GREGG                  -   I                             807 Norrh 39'r' Avenrre
       NO.2:19-cv-01130-RSL                                                               Yakinra. WA 91J902
                                                                                     'l'elephonc (509)575-03 I 3
                                                                                          Fax (509)i75-035 I
             Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 2 of 7

  'll
                3.     I have reviewed the first amended complaint ("FAC") filed by the plaintiff in
  ;ll   this lawsuit. At paragraph3.23, the plaintiff alleges that it is "a policy or practice of the City

        of SeaTac to provide certified language interpreters at 'official' meetings hosted or

        conducted by the   City[.]" This allegation is untrue. It is not and has never      been a policy or

        practice of the City of SeaTac to provide certified language interpreters at meetings hosted

        or conducted by the City, to include meetings of the SeaTac City Council. The SeaTac City

        Council convenes regular business meetings, special meetings, town hall meetings, and

        study sessions in English without certified language interpreters.

               4.      ln 2016, the City received   a request   for a Spanish language interpreter at a
;ll
        City Council meeting. At that time, the City did not have a formal policy on this issue. In

        an effort to see what other cities were doing,   I sent an email to my colleagues       at the     City of


fl      Federal Way, the City of Burien, the City of Renton, and the City of Auburn. They all

        responded that theil city either did not provide interpreters or had not receives a request for

        interpreter services at a council meeting. True and correct copies of my email inquiry and

ill     the responses I received are attached hereto as Exhibit    1.



;ll            5.      The City has been willing to provide certified interpreter services at some

2'll    town hall meetings, particularly when it is known that such services may be requested. For

        example, the City hired a court approved Somali interpreter to be available at a special

        meeting in August 2018.
111
               6.      At palagraph3.66 of the FAC, the plaintiff alleges that former Mayor

        Miclrael Siefkes told lesidents of the Firs Mobile Home Park at a Decernber 12.2017,
;:ll
        special council meeting that "Firs is not on the agenda tonight" and "we        will not be taking


                                                                                        IiNKI.] .IACKSON BEYI'II, LLP
        DECLARATION OF KRISTINA GREGG                -2                            NI
                                                                                              807 Norrh 39'l' n verrrre
        NO. 2:19-cv-01 13O-RSL                                                                 Yakirna. WA 98902
                                                                                           'l-elephone
                                                                                                        (509)575-03 | 3
                                                                                                Irax (509)575-035 I
            Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 3 of 7


 ;ll   public comment on things like the Firs tonight." A true and correct copy of the December

       12,2017, special meeting agenda is attached as Exhibit 2.

              7   .   The Decernber 12,2077, meeting was a "special meeting" of the SeaTac City
 til
       Council, as that phrase is used in Washington's Open Public Meetings Act, Ch. 42.30 RCW.

       The OPMA pr'ohibits governing bodies such as the SeaTac City Council from taking action

       on matters not listed on a special meeting agenda. RCW $ 42.30.080(3). The SeaTac City

       Council does not allow public comment at special council meetings unless that public

       comment pertains to an agenda item. This was the general practice in2016 and            20Il      and

       has now been adopted as an administrative procedure governing special council meetings.
ill    The administrative procedures state: "Public comment must be related to the items on the


l:ll   agenda and speakers must sign up PRIOR to the meeting." This policy, and the practice

       before it, endeavor to protect the SeaTac City Council from inadvertently taking action on a

       matter not on the agenda and thereby potentially running afoul the OPMA.
l;il          8.      No matter pertaining to the Firs Mobile Home Park was on the December 12,

       2011, special meeting agenda. (See Exhibit   2). The comments attributed to former Mayor
illl
       Michael Siefkes in paragraph3.66 of the FAC reflect that the Firs Mobile Home Park was

       not on the meeting agenda and that, pursuant to the City's general practice, the SeaTac City

lll    Council would not allow public comment on matters relating to the Firs Mobile Home Park

       at the December 12,2017, special meeting.

              9.      The FAC also alleges at paragraph3.44 that City staff removed the sign-up
;:ll
       list for public comment when members of the Firs Homeowners Association arrived at a

       council budget workshop on November 3,2016. It was in November 2016, and remains

lt)
       DECLARATION OF KRISTINA GREGG _               3                        N,I   I.]NKI',IACKSON BI]YEII, I-LP
                                                                                        807 Nortlr 39'r' Auenue
       NO. 2:19-cv-01130-RSL                                                             Yakinra. WA 98902
                                                                                       Tclephore (509)575-03 i 3
                                                                                          Fax (509)575-035 I
            Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 4 of 7
 '1,



 2     today, a City practice to remove the public comment sign-up sheet directly before a public
  a
 J
       meeting convenes and deliver the sign-up sheet to the mayor. This is done so the mayor can
 4
       call by name those people who would like to provide a public comment.
 5
              10.     In November 2016, members of the public were generally allowed to provide
 6
       comment even if they did not write their name on the public comment sign-up sheet. As a
 7

 8     matter of plactice, the SeaTac City Council would first allow public comment fi'om

 9     individuals who had signed the public comment sign-up sheet. After going through the sign-
10
       up sheet, the mayor would ask if any other members of the public wanted to speak. Anyone
11
       who wanted to provide a public comment was usually allowed to do so. This practice
1.2
       changed in March 2019. Under the current policy, people who fail to sign up before a
L3
't4    meeting convenes are not allowed to provide a public comment.

15            11.     Regardless of whether residents of the Firs Mobile Home Park did or did not

1.6    sign the public comment sign-up sheet, the November 3, 2016 budget workshop was a
17
       "special meeting" for purposes of the OPMA. A true and correct copy of the agenda is
18
       attached as Exhibit   3. No items relating to the Firs Mobile Home Park were on the meeting
19
       agenda. For that l'eason, the City Council would not generally have allowed public
20

21,    comment on matters relating to the Firs Mobile Home Park at the November 3, 2016 budget

22     workshop.

23            12.     At paragraph3.62 of the FAC, the plaintiff alleges that former Police Chief
24
       Lisa Mulligan took a sign-up sheet away from an individual at the November 28,201J,
25
       SeaTac City Council meeting and stated "this meeting isn't for   yotr." I have no idea whether
26
       this allegation is or is not true. However, the November 28,2017, meeting was a "special
27

28
                                                                               I\,ItrNKIi JACKSON BEYEII. LI,P
29     DECLARATION OF KRISTINA GREGG               -   4                               ll07 Norlh 39'r' Avenue
       NO. 2:19-cv-0113O-RSL                                                             Yakina. WA 98902
                                                                                    'l elephone (509)575-03 I 3
30                                                                                        Fax (509)575-035 I
           Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 5 of 7
 1,


 2    meeting" of the SeaTac City Council. A true and correct copy of the agenda is attached as

 3
      Exhibit 4. No matter relating to the Firs Mobile Home Park was on the agenda. For this
 4
      reason, the SeaTac City Council would not generally have allowed public comment on
 5
      matters relating to the Firs Mobile Home Park at the November 28,2077, special meeting.
 6

 7
      That being said, I have reviewed the minutes from that meeting, a true and correct copy                of

 8    which is attached as Exhibit 5. The minutes reflect that two people Q"lancy Seguis and

 9    Maria Villagomez) were allowed to give public comment about the Firs Mobile Home Park
10
      even though   it was not on the special meeting agenda. I do not know why this occuned but
1L
      it was inconsistent with the general practice of the SeaTac City Council at that time.
1,2
              13.     I am advised that during     a Rule 30(bX6) deposition, the   HOA has alleged that
13

1,4
      the City cancelled or postponed meetings of the SeaTac City Council in order to prevent

L5    residents of the Firs Mobile Home Park frorn speaking at meetings. This is eroneous. I

16    have reviewed City files relating to council meetings from October 2016 through June 2018
17
      and find that no meetings were postponed and no meetings were cancelled. On some
18
      occasions where the Council had scheduled a study session in addition to a regular council
19
      meeting, the meetings were cornbined into one special meeting in order to start the regular
20

21,   council meeting earlier, but the meetings were not cancelled.

22            14.    Finally, the City Council Administrative Procedures in place during2016

23    (and now) provide at Section   l0(F)   as   follows: "Councilmembers shall not attempt to
24
      coerce or influence staff in the selection of personnel, the awarding of contracts, the
25
      selection of consultants, the processing of development applications or the granting of City
26

27

28
                                                                                     ENKE .IACKSON I}EYI]II, LLP
29    DECLARATION OF KRISTINA GREGG                   -   5                     ]U
                                                                                         807 North 39tr' Avenrre
      NO. 2:19-cv-01130-RSL                                                                Yakinra. WA 98902
                                                                                        Telephone (509)575-03 | 3
30                                                                                         Fax (509)575-035 I
            Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 6 of 7
  L


  2    licenses or permits." A true and correct excerpt of the City Council Administrative

  3
       Procedures in place during 2016 is attached hereto as Exhibit 6.
  4
              I declare under penalty of perjury under the laws of the State of Washington that the
  5
       foregoing declaration is true and correct.
  6
              DATED THIS      11th day   of December 2020, at SeaTac, Washington.
  7

  8

  9                                                             STINA GREGG
10

1''t

12

13

L4

15
't6

17

18

19

20

21,

22

23

24

25

26

27

28
       DECLARATION OF KRISTINA GREGG                                         NIENKtr JACKSON BEYER, LLP
29                                                  -   6                            807 North 39tl' Avenre
       NO. 2:19-cv-01130-RSL                                                           Yakirna, WA 98902
                                                                                    Telephone (509)575-03 I 3
30                                                                                     Fax (509)s7s-035 I
          Case 2:19-cv-01130-RSL Document 95 Filed 03/04/21 Page 7 of 7
 1
 2                                  CERTIFICATE OF SERVICE

 3
            I hereby certify that on March 4, 2021, I filed the foregoing with the Clerk of the
 4
 5   Court using the CM/ECF System, which will send notification of such filing to the

 6   following:

 7   V. Omar Barraza                                     omar@barrazalaw.com
     Christina L. Henry                                  chenry@hdm-legal.com
 8   Mary E. Mirante Bartolo                             mmbartolo@seatacwa.gov
 9   Mark S. Johnsen                                     mjohnsen@seatacwa.gov
     Brendan W. Donckers                                 bdonckers@bjtlegal.com
10
     and I hereby certify that I have mailed by United States Postal Service the document to the
11
     following non-CM/ECF participants:
12
13          None.

14                                        s/ QUINN N. PLANT
                                          WSBA #31339
15                                        Menke Jackson Beyer, LLP
                                          Attorneys for Defendant
16                                        807 North 39th Avenue
17                                        Yakima, Washington 98902
                                          Telephone: (509) 575-0313
18                                        Fax: (509) 575-0351
                                          Email: qplant@mjbe.com
19
20
21
22
23
24
25
26
27
28   DECLARATION OF KRISTINA GREGG – 7                                      MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
     NO. 2:19-cv-01130-RSL                                                         Yakima, WA 98902
29                                                                               Telephone (509)575-0313
                                                                                    Fax (509)575-0351

30
